ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Mitchell Ross Ornstein has committed professional misconduct warranting public discipline, namely, failing to act with reasonable diligence and promptness in representing three separate clients, misrepresenting the status of the matters to his clients, and failing to cooperate in the disciplinary proceedings in violation of Minn. R. Prof. Conduct 1.3, 4.1, 8.1(a)(3), 8.4(c) and 8.4(d), and Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
Respondent admits his conduct violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, RLPR, and has entered into a stipulation with the Director wherein they jointly recommend that the appropriate discipline is a six-month suspension with no waiver of the reinstatement hearing provided in Rule 18, RLPR. The parties also recommend that reinstatement should be conditioned upon: (1) compliance with Rule 26, RLPR; (2) successful completion of the professional responsibility examination pursuant to Rule 18(e), RLPR; and (3) satisfaction of the continuing legal education requirements pursuant to Rule 18(e), RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
*813IT IS HEREBY ORDERED that respondent Mitchell Ross Ornstein is suspended from the practice of law for a period of six months from the date of this order with reinstatement conditioned upon the agreed-upon terms set forth above. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page Associate Justice